Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With the Amendment filed on February 16, 2021, Applicant incorporated into independent Claims 1 and 8, subject matter from the original dependent Claims 5-6 and 12-13, thereby increasing the complexity of the independent claims.  The new limitations added to the independent claims is as follows:
acquire a second VXLAN identifier by querying a stored inter-domain VXLAN identifier mapping relationship according to a first VXLAN identifier carried in the first packet;
replace the first VXLAN identifier carried in the first packet with the second VXLAN identifier;
send the first packet carrying the second VXLAN identifier through an inter-domain VXLAN tunnel corresponding to the first tunnel interface;
 Examiner performed a search of the prior art to verify the allowability of the subject matter of independent Claims 1 and 8 with the added complexity, and no references were found that teach the above limitations when combined with the other limitations of Claims 1 and 8.
Therefore, Claims 1-4, 7-11, and 14 have been allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454